Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01113-CV

                                 DEANINE REED, Appellant

                                                V.

                JEREMY SIMMONS AND CECILIA SIMMONS, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03554-B

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

28, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE